MEMORANDUM **
Cecil Tasby appeals his 24-month sentence imposed upon revocation of his term of supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742, and we affirm.
Tasby contends that the district court erred by imposing a 24-month sentence following the revocation of his supervised release where U.S.S.G. § 7B1.4 advises 5-11 months. Because the record demonstrates that the district court considered *763the chapter 7 policy guidelines, rejected those guidelines for specific reasons and sentenced Tasby within the statutory maximum, it did not abuse its discretion. See 18 U.S.C. § 3588(e)(3); United States v. Tadeo, 222 F.3d 623, 625-26 (9th Cir.2000) (stating chapter 7 policy statements “must be considered, but ... may be freely rejected by a district court without abusing its discretion, if the sentence actually imposed is within the statutory maximum”); United States v. Musa, 220 F.3d 1096, 1099-1101 (9th Cir.2000) (holding district court did not abuse its discretion when it found defendant was a danger to the community and imposed a 3-year term of imprisonment following the revocation of supervised release, even though the guideline recommendation was 3-9 months).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.